Citation Nr: 0314918	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  93-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected fibromyositis of the 
lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had verified active service from May 1955 to 
April 1958. The record also reflects two years of additional 
prior, unspecified, active service.

This matter comes before the Board on appeal from a March 
1992 rating decision. A personal hearing before the RO was 
conducted in August 1992. The Board remanded the appeal to 
the RO for additional development in June 1994.

In March 1999, the Board rendered a decision on the veteran's 
claim listed on the title page of this action. In April 2001, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") vacated the Board's decision with 
respect to the issues of: 1) whether new and material 
evidence has been submitted to reopen the claim of service 
connection for schizophrenia; 2) entitlement to an increase 
in the 20 percent evaluation currently assigned for service-
connected fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction.  The Court then 
remanded these issues for appropriate action.  

In a June 2002 decision, the Board denied the veteran's claim 
to reopen the issue of service connection for schizophrenia.  
The Board also conducted development of further evidence with 
respect to the issue of entitlement to an increase in the 20 
percent evaluation currently assigned for service-connected 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction.  The increased 
rating issue has returned for appellate action.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's fibromyositis of the lumbar spine with 
superimposed psychophysiologic musculoskeletal reaction is 
manifested by a severe limitation of motion of the 
lumbosacral spine with objective evidence of pain.


CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the decision below with respect to the issue of 
entitlement to a rating in excess of 20 percent for 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction, the Board finds 
that the veteran has been informed of the evidence necessary 
to substantiate his claim.  The veteran did not identify any 
additional evidence to be obtained and, in the April 2003 
Informal Hearing Presentation, the representative indicated 
that there was none.  Pertinent identified medical and other 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

II.  Factual background

By rating action in June 1959, service connection was 
established, in part, for fibromyositis of the lumbar 
paravertebral muscles with psychophysiologic musculoskeletal 
reaction based on evidence in the service medical records 
that showed treatment for lumbosacral strain with muscle 
spasm on a couple of occasions during service and a diagnosis 
of fibromyositis of the lumbar paravertebral muscles with 
spasm and psychophysiologic musculoskeletal reaction on VA 
examination in April 1959. The veteran was assigned a 
noncompensable rating from April 11, 1958 to April 21, 1959, 
and a 10 percent evaluation from April 22, 1959.

By rating action in October 1962, the veteran was granted an 
increased rating to 20 percent for his service-connected low 
back disorder, effective from July 9, 1962, and that rating 
has remained in effect ever since that time.

When hospitalized at a private medical facility in July 1990, 
the veteran denied any joint pain or stiffness, and there was 
no evidence of redness, swelling, increased heat, limitation 
of motion, deformity, weakness, muscle cramping or pain on 
examination.

A July 1991 VA outpatient report indicated that the veteran 
wanted to be evaluated for chronic low back pain. At that 
time, the veteran wore a body girdle and used a cane. The 
report indicates that an examination was not conducted at 
that time.

When examined by VA in August 1992, the veteran complained of 
chronic low back pain radiating toward both lower extremities 
accompanied by cramps in both lower and upper extremities. 
The veteran also reported that his symptoms were accompanied 
by functional impairment. (The record does not indicate 
whether the claims folder was made available to the examiner; 
the psychiatric examiner at that time indicated that the 
claims file was not available to him.) On examination, the 
veteran's lumbar lordotic curve was decreased, and there was 
pain on pressure with spasms of the lumbar paravertebral 
musculature; tender fibrotic nodules were also noted. A 
painful and limited movement was indicated. Forward flexion 
was to 70 degrees, and extension was to zero degrees. Lateral 
flexion and left and right rotation was to 20 degrees. There 
was generalized muscle atrophy but no weakness in the lower 
extremities. Straight leg raising and knee extension elicited 
back pain at 70 degrees and 140 degrees, bilaterally. There 
were no radicular signs, and a neurological examination was 
within normal limits. X-ray studies of the lumbosacral spine 
revealed degenerative disc disease at the L4-5 level and 
anterior posterior lumbar spondylosis. The diagnoses included 
lumbar paravertebral fibromyositis, degenerative 
osteoarthritis with spondylosis of the cervical and lumbar 
spine and disc disease at the L4-5 level.

When examined by VA in February 1997, the veteran complained 
of low back pain radiating into his brain. The veteran 
reported that the pain was worse on forward bending, and that 
the pain now radiated into his abdomen area. On examination, 
there were no postural abnormalities or deformities of the 
back. There was evidence of mild spasm of the lumbar 
paravertebral muscles. The veteran had full and complete 
range of motion of the lumbar spine, except for forward 
flexion which was limited to 70 degrees. The examiner noted 
that the veteran had a colostomy bag which bothered him while 
doing the movements. There was no objective evidence of pain 
on motion for any of the movements of the lumbar spine. There 
was no evidence of muscle atrophy of the lower extremities, 
and knee jerk was 2+ and symmetrical, bilaterally. Left ankle 
jerk was absent, and straight leg raising and Lasegue sign 
were positive on the left. The examiner indicated that muscle 
reflexes were not reliable because the veteran was unable to 
relax. However, muscle strength in both lower extremities was 
normal. The diagnosis was chronic lumbar fibromyositis. The 
examiner commented that the veteran had normal muscle 
strength, with no muscle atrophy and full range of motion of 
the lumbar spine (except for forward flexion) without pain. 
The examiner also indicated that the veteran had a 
"functional lower back," and there was no evidence of pain.

The Disability Determination and Transmittal record from the 
Social Security Administration merely showed that the veteran 
was disabled due to schizophrenia. 

The veteran underwent a VA psychiatric examination in 
February 2003.  The examiner reviewed the veteran's claims 
folder and medical record before the examination.  The 
examiner noted that the veteran arrived to the interview 
casually dressed with poor hygiene, but cooperative and 
slightly guarded on a wheelchair.  The veteran was not 
spontaneous and he established eye contact with the examiner.  
The veteran was alert and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
was no evidence of tics, tremors, or abnormal involuntary 
movements.  His thought process was coherent, but illogical 
at times.  There was no looseness of association and no 
evidence of disorganized speech.  There was evidence of 
delusions of persecutions and ideas of reference.  There was 
no evidence of hallucinations during the examination.  The 
veteran's mood was depressed and his affect was constricted 
and appropriate.  He was oriented in person, place and 
partially disoriented in time.  His memory for recent, 
remote, and immediate events was intact.  His abstraction 
capacity was impaired and his judgment and insight were poor.  
The VA examiner diagnosis the veteran with schizophrenia, 
undifferentiated type.  Specifically, the examiner opined 
that all symptoms presented by the patient in the clinical 
history, subjective complaints, and mental status 
examinations were related to the veteran's schizophrenia.  
The examiner concluded that it was impossible to 
differentiate symptoms related to his psychophysiological 
musculoskeletal reaction.

According to a February 2003 VA orthopedic examination 
report, the examiner noted that the claims file was reviewed.  
The veteran complained of constant severe low back pain.  The 
veteran arrived in a self-propelled wheelchair.  The veteran 
indicated that his low back pain had worsened since his last 
VA examination.  The veteran took prescription pain medicine 
and he complained of an unsteady gait.  He also used a one-
point cane to prevent falling because he could only ambulate 
several feet and with contact guard.  The veteran could not 
walk unaided and he was dependent in locomotion and 
activities of daily living.  Physical examination revealed 
that the veteran stood with an unsteady gait, wide base, one 
point cane, most of the weight on his hands, and poor 
posture.  The examiner observed that the veteran ambulated 
three to four feet in the office to get up on the examining 
table with assistance.  The veteran had flexion to 30 
degrees, extension to zero degrees, lateral bending 
bilaterally to zero degrees, guarded.  The examiner described 
the veteran as anxious because he felt that he would fall 
down.  The examiner noted that normal range of motion should 
be flexion to 90 degrees, extension to 30 degrees, lateral 
bending bilaterally to 40 degrees.

The February 2003 VA examiner noted that the veteran had 
generalized weakness in the lower extremities.  He complained 
of pain with all range of motion measured from a standing 
position.  The veteran was limited by weakness and lack of 
endurance, which had a major functional impact on the 
evaluation and on his everyday life.  The veteran had spasm 
and tenderness to palpation of the lumbar paravertebral 
muscles at L1-S1 bilaterally.  The examiner noted no fixed 
deformities of the lumbar spine or ankylosis.  
Neurologically, the sensory evaluation was noncontributory 
and not reproducible.  The manual muscle test was 3.5-4/5, 
with breakaway pain during manual muscle test.  He complained 
of weakness and pain in the back whenever resistance to tight 
lower extremities.  The examiner determined that diagnostic 
and clinical tests were not necessary.  

The February 2003 VA examiner diagnosed lumbar paravertebral 
myositis.  The examiner concluded that the veteran's service-
connected disability should not interfere with ordinary 
activity but the veteran had a complication due to bladder, 
colon, and prostate cancer.  The examiner noted that the 
veteran appeared to be very anxious and his medical problems 
clouded his service connected low back disorder; it was 
difficult to access how his back disorder impaired him 
functionally.  The veteran had incoordination and weakened 
movement of the back.  When standing, he had to use a wide 
base and hang on to a one-point cane to be able to remain in 
a standing position.  He had a shaking standing posture and 
he needed contact guard during ambulation.  The veteran had 
signs of excess fatigability in the back and lower extremity 
muscles, and he was functionally impaired to be able to stand 
and perform his activities of daily living, even simple ones 
such as dressing and preparing food for himself and bathing 
himself, etc.  Part of this, it was noted, could be due to 
his service-connected fibromyositis, and also due to his 
medical problems, which have to do with residuals from colon 
cancer and resection, bladder cancer and resection, and 
prostate cancer and resection.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). Regulation 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2002), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition. Schafrath, 1 Vet. App. at 
594. 38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2002).

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulation 38 C.F.R. § 3.102 requires that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 at 182 (1998).  In this 
case, the veteran experiences low back impairment as a result 
of his service-connected fibromyositis of the lumbar spine 
with superimposed psychophysiologic musculoskeletal reaction, 
and from a nonservice-connected herniated disc of the 
lumbosacral spine, and other nonservice-connected disorders.  
While the evidence is conflicting, the February 2003 VA 
examination report suggests that it would be difficult to 
separate the effects of the service-connected fibromyositis 
of the lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction from the non-service-connected 
herniated disc of the lumbosacral spine, and other 
nonservice-connected disorders.  The examiner noted, in 
effect, that the back disability in itself "should not 
interfere with ordinary activity."

Based upon the foregoing evidence, the Board finds that a 40 
percent rating is warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The veteran is currently evaluated 
under Diagnostic Code 5021 for fibromyositis, which provides 
for evaluation of the disability based on limitation of 
motion of affected part. In this case, the affected body part 
is the lumbar spine, which under Diagnostic Code 5292 
provides as follows:

Spine, limitation of motion of, lumbar:

Severe..................................................
..... ........................................... 40

Moderate................................................
..... ......................................... 20

Slight..................................................
..... ........................................... 10

The evidence of record, specifically the February 2003 VA 
orthopedic examination report, supports a finding of severe 
impairment of the veteran's lumbar spine.  Severe impairment 
is the maximum rating allowable under Diagnostic Code 5292.  
Based on the range of motion testing, the veteran essentially 
could only flex to 30 degrees, with virtually no movement in 
any other direction.  This movement was accompanied by pain 
and weakness.  Therefore, the Board finds that the disability 
picture demonstrates severe limitation of motion of the 
lumbar spine, and warrants a 40 percent evaluation under 
Diagnostic Code 5292.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). The Board notes, however, that the DeLuca 
standards do not apply when a veteran is at the maximum for 
limitation of motion and where a higher evaluation is based 
on ankylosis. Johnston, 10 Vet. App. at 85. Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The maximum rating under 
Diagnostic Code 5292 is 40 percent. 

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder. Under 
Diagnostic Code 5295 for lumbosacral strain, 40 percent is 
the maximum rating.  Higher evaluations are provided under 
Diagnostic Codes 5286 and 5289 for ankylosis or under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome. With respect to Diagnostic Codes 5286 and 5289, 
ankylosis is the immobility and consolidation of a joint. 
Lewis v. Derwinski, 3 Vet. App. 259 (1992). An evaluation in 
excess of 40 percent for the veteran's disability is not 
warranted under Diagnostic Codes 5286 or 5289 because the 
veteran's service- connected disability has not been shown to 
result in ankylosis. The evidence of record does not include 
a diagnosis of ankylosis of the lumbar spine. 

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome.  
Accordingly, the diagnostic code does not apply to this case. 
The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.  However, as previously discussed, the intervertebral 
disc disease syndrome is not a part of the service-connected 
disability and neither the old nor the new provisions are 
applicable.  See 67 Fed. Reg. 54345-54349 (August 22, 2002); 
to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Finally, because the rating standards for sacroiliac injury 
and weakness under Diagnostic Code 5294, are the same as for 
Diagnostic Code 5295, this code provides no basis for a 
higher evaluation of the veteran's disability.  

While the veteran may contend that he experiences functional 
impairment due to his low back disorder that warrants a 
rating in excess of 40 percent, the Board notes that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis. Johnston. Given that 40 
percent is the maximum rating under Diagnostic Codes 5292 and 
5295, the veteran is not service connected for intervertebral 
disc syndrome, and a higher evaluation requires ankylosis, 
the DeLuca standards do not apply for a rating in excess of 
40 percent. Hence, the Board finds that a rating in excess of 
40 percent is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5295.

IV.  Conclusion

With respect to considering whether a rating in excess of 40 
percent is warranted, the Board has carefully considered the 
"positive" evidence represented by the contentions 
submitted by and on behalf of the veteran asserting a higher 
level of disability due to his fibromyositis of the lumbar 
spine with superimposed psychophysiologic musculoskeletal 
reaction, but concludes that this subjective evidence is 
outweighed by the more objective recent "negative" clinical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Disability Determination and 
Transmittal record from the Social Security Administration 
merely showed that the veteran was disabled due to 
schizophrenia.  These records do not show that the veteran is 
receiving Social Security disability benefits for his 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction. Thus, ratings in 
excess of those assigned at any time during this appeal must 
be denied.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected fibromyositis of the 
lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction is demonstrated, nor is there any 
other evidence that these conditions involve such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  As discussed above, 
the February 2003 VA examiner noted that the veteran has had 
a number of nonservice-connected problems, including 
residuals of colon, bladder, and prostate cancer, that 
contribute to the veteran's overall physical disability.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent rating for fibromyositis of 
the lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

